WISS, Judge
(concurring in part and in the result):
I agree fully with Part II of the majority opinion. Additionally, I agree with that portion of Part I that implicitly concludes that the challenged evidence of uncharged misconduct was admissible to prove a common design or plan of which the charged transactions — sharing several distinctive similarities with the uncharged misconduct — merely were a part. See United States v. Brooks, 22 MJ 441, 444 (CMA 1986). Cf. United States v. Rappaport, 22 MJ 445, 447 (CMA 1986) (“ .. collection of disparate acts of the ... [accused] having illicit sex and drug abuse in common’ ” showed “propensity, not plan”).
*325In this light, I need not join the majority in concluding that the uncharged misconduct was admissible, as well, to show the fact of a conspiracy, knowledge of a conspiracy, intent to engage in a conspiracy, and motive for engaging in the conspiracy. Since appellant’s defense substantially amounted to alibi, the challenged evidence does not seem particularly material. See United States v. Brooks, supra.
I am satisfied, however, that appellant was not prejudiced by any misstep in the military judge’s limiting instructions that permitted the members to consider the evidence to show intent to join the conspiracy and motive for doing so, in addition to “proving a plan or design by the accused as it may relate to conspiracy.” Accordingly, I join the majority in affirming the decision below.